DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-final action is responsive to the RCE filed on 12/20/21.
Claims 1-14 are pending. 

	Response to arguments
	The applicant argues that the cited prior art “does not disclose generating a model by performing machine-learning using the teacher data for a model that is generated by performing machine-learning of characteristic information of the document data.” Further, the applicant argues that “Chen does not disclose generating a learning model (second learning model) by performing machine-learning of the teacher data for a pre-trained learning model (first model),” deficiencies of which are cured by the new ground of rejection, explained below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites “the second plurality of feature values” without previously reciting a second plurality of feature values (antecedent basis rationale). The claim previously recites “a plurality of second feature values,” but it is unclear whether or not this is the same entity to which the recites “the second plurality of feature values” refers. 
Claim 4 recites the limitation "the plurality of first feature values” but only previously recites “a first plurality of feature values” and does not recite a plurality of first feature values, and therefore the interpretation is unclear.  There is insufficient antecedent basis for this limitation in the claim. 
The same rationales apply to claims 9 and 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebaugh et al. (US 20120096036, Herein “Ebaugh”) in view of Chen et al. (US 20060047497, Herein “Chen”) in view of Morgana et al. (US 20100005083, Herein “Morgana”).
Regarding claim 1, Ebaugh teaches a machine learning method executed by a computer (computer system (figs. 2, 3, and 5-7) such as for learning such as based on referencing a reference the method comprising:
acquiring teacher data to be used in supervised learning (manual indexing [0145] further based on reference database (abstract; [0016], [0068], [0079], [0080], [0081], [0083], [0087], [0114], [0127], etc. and including various references throughout Ebaugh demonstrating use of acquiring the reference database, such as used in a process of learning by experience [0145]; Examiner’s note: “to be used in supervised learning” is an intended use; “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”), and plurality of document data (e.g., acquire an array of strings for a document file [0142]; such that the data of the document data may be referenced against the reference data of the reference database ([0079] and [0080]); even further, an array of strings among a plurality of documents for indexing [0044]);
specifying first document data among the plurality of document data in accordance with a first feature value and a second feature value, the first feature value being decided in accordance with a frequency of appearance of a word in the teacher data (stored frequency of word data, for instance, the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (from among a plurality of documents and a plurality of fields, for instance, identify words/strings for performing comparison with the teacher data [0114]; based on the acquired plurality of strings in an array of strings for a document file, specify data corresponding with textual values  such  as frequency of words [0144], such as by specifying word frequency data for the array of strings for the document file [0146], in accordance with document files in accordance with respective document types [0144], such as in accordance with processing and cataloguing a plurality of documents [0008], such as for indexing documents [0044]); and
performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (automatically learn the type, for instance, of document types of documents based on an association with, e.g., data of the teacher data [0144]; in order to advance prosecution and despite being intended use language, it is noted that the reference also discloses, as for pre-learning, the document type is learned by experience and subsequently performed as a suggestion for manual indexing, for subsequent use in other automated document type matches [0145]; Examiner’s note: as pre-learning for the supervised learning is intended use language such that there is no description of the actual use of “performing machine-learning of characteristic information of the first document data” – see rationale above; further, “characteristic” and “supervised” are non-functional descriptive language).

	However, Ebaugh fails to specifically teach generating a first model by performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning; and generating a second model by performing machine-learning.
generating a first model by performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (calculating a weight and keyword feature vector of keyword based on the term frequency of that keyword within the document and the document frequency of the keyword ([0025], [0077] to [0080])); and generating a second model by performing machine-learning using the teacher data and the first model (generate the sentence feature vector (i.e., second model) based on the keyword feature vector (i.e., first model) [0073] and further based on teacher data such as document data used to calculate, e.g., lexical feature vector ([0081] and [0082]); that is, the second model is a function of the first model and further based on, at least, the lexical feature vector which is itself calculated from the teacher data (i.e., the collection of documents, such as the “collection of documents” described in [0081]); application within learning method for classification [0087]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the first and second model based on frequency analysis and keyword extraction of Chen with the document processing based on frequency analysis for learning scheme of Ebaugh to have generating a first model by performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning; and generating a second model by performing machine-learning using the teacher data and the first model. The combination would allow for, according to the motivation of Chen, learning for processing of electronic content such as a collection of documents, thereby allowing for more efficiently processing the meaning of a large number of documents by learning based on a keyword/term analysis with respect to a learning model, thereby allowing for not only reducing the time consuming activities of accessing and processing documents, but also alleviating the user and/or system of the need to have full advance knowledge of a classification scheme, thus making processing documents easier for the user to identify certain content of al earned meaning [0002]; improved iterative learning ([0086] and [0087]). 

acquiring teacher data to be used in supervised learning (training data including a set of documents [0025]), and plurality of document data (a given document, such as for determining a frequency of a given keyword within that document  [0025]);
	extracting a word based on the teacher data and the plurality of document data (identified keyword within a collection of documents (i.e., “teacher data”) and a given document (i.e., “plurality of document data”) ([0078] to [0080])). 

	However, Ebaugh in view of Chen fails to specifically teach generating a second model by performing machine-learning of the teacher data for the first model.
	Yet, in a related art, Morgana discloses of the document data, identify all frequently occurring keywords of the document based on the frequency analysis based on the first model (i.e., relative frequencies of document versus corpus), thus rendering an aggregated second model which aggregates learned keywords into an aggregation [0034]; in other words, learning of the document (e.g., teacher data) a model using an aggregation of keyword model, for the keywords determined of the first model (i.e., frequency comparison analysis). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the first and second data analysis for rendering a first and second models of Morgana with the word analysis of Ebaugh in view of Chen to have generating a second model by performing machine-learning of the teacher data for the first model. The combination would allow for, according to the motivation of Morgana, improving data processing of documents such as related to words or keywords and extraction [0001] such as by performing respective frequency analyses to determine not only meanings of words with respect to respective data sets but also for determining models for performing analysis on words, such as in determining keywords and phrases 
	Furthermore, Morgana teaches or makes abundantly clear:
	acquiring teacher data to be used in supervised learning (e.g., a document, such as a document for comparison against document data (e.g., document corpus) [0010]), and plurality of document data (e.g., document corpus data [0010]);
	extracting a word based on the teacher data and the plurality of document data (corresponding with the document corpus and the document, determine extracted keyword(s) for performance within an analysis [0010]);
	specifying first document data among the plurality of document data in accordance with a first feature value and a second feature value, the first feature value being decided in accordance with a frequency of appearance of the word in the teacher data (frequency of word within a given document [0010]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (frequency of word across documents within corpus, such as appearance of word in each of the plurality of documents of the document corpus [0010]);
	generating a first model by performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (e.g., analysis of intra-document frequency and frequency confidence interval of the word within the corpus [0010], such as detdrmining a statistical confidence interval of the frequency in the document data against the frequency confidence interval of the words in the corpus [0027]);
	generating a second model by performing machine-learning of the teacher data for the first model (of the document data, identify all frequently occurring keywords of the document based on the frequency analysis based on the first model (i.e., relative frequencies of document versus corpus), thus 

Regarding claim 2, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 1, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 1, wherein a similarity between the second feature value and the first feature value is no less than a threshold (matching algorithm corresponding with a threshold ([0137] to [0139]); in particular, the document type may be obtained when a threshold of certainty for document match is reached, such as a match between the document word frequency data and the stored/learned word frequency data ([0144] to [0147])).

Regarding claim 3, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 1, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 1, further comprising, prior to the specifying: selecting the word in accordance with a first plurality of feature values and a plurality of second feature values, the first plurality of feature values being decided in accordance with frequencies of appearance of a plurality of words in the teacher data, the plurality of words including the word, the second plurality of feature values being decided in accordance with frequencies of appearance of the plurality of words in the plurality of document data (filtering word(s) based on the document file and/or the reference data [0128]; filtering  words of document data based on filtering criteria to determine word(s) (Table 1; [0168] to [0177]; [0201] and [0202], such as by filtering the document to find word data corresponding with a date format, further 

Regarding claim 5, Ebaugh in view of Chen in view of Morgana teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 3, wherein a feature value corresponding to the word among the plurality of second feature values is no more than a second threshold (filtering the word(s) based on a first filter and corresponding threshold (e.g., identifying words corresponding to a threshold length [0154]) and then filtering the word(s) based on a second filter and corresponding second threshold (e.g., identifying words excluding those not containing a capital letter [0154])).

Regarding claim 6, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 1, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 1, wherein among the plurality of document data, document data having the second feature value whose similarity with the first feature value is no more than a threshold (threshold comparison [0139]) is not used in the machine learning (only highest matching results above a threshold are used such asby presenting highest ranked matches to the user for performance of learning of an association [0139]; corresponding learning [0145]).

Regarding claim 7, Ebaugh teaches a machine learning apparatus comprising:
a memory (system ([0046], [0051] to [0058]) including memory ([0071] and [0072])); and
a processor coupled to the memory and the processor configured (computer system and processor (fig. 3); [0071] to [0075]) to:
acquire teacher data to be used in supervised learning (data of a comparison reference database [0068]  such as a reference database [0079], further based on reference data which may be associated with, e.g., a frequency data [0144]), and plurality of document data (document data received [0078]; document data for comparison and determination of, e.g., a document type [0144]),
perform a determine of first document data among the plurality of document data in accordance with a first feature value and a second feature value (determination of a document type of analyzed data based on a database of data including frequency data such that the frequency data of the analyzed unknown document may be compared with frequency data of the stored database [0144]), the first feature value being decided in accordance with a frequency of appearance of a word in the teacher data (frequency data in the stored database [0144]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (word/string data from among fields in accordance with a plurality of document data and further in accordance with frequency data in the unknown document ([0044], [0114] and [0144])), and
perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (repeated learning for indexing based on automated matching and subsequent manual indexing ([0139] to [0203]), such as involving automatically learn the type, for instance, of document types of documents based on an association with, e.g., data of the teacher data [0144]; as for pre-learning, the document type is pre-learned and suggested to the user as the most likely document type match, upon which the user may make a confirmation of the learned document type [0145]; Examiner’s note: as pre-learning for the supervised learning is intended use and/or non-functional descriptive language).

generate a first model by perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning, and
	generate a second model by performing machine-learning.
	Yet, in a related art, Chen discloses generate a first model by perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (generate a keyword feature vector model based on characteristic information of the document data, such as frequency information with respect to document, such as document frequency corresponding with term and frequency of term within a document [0025]), and
	generate a second model by performing machine-learning (generate a sentence feature vector based on the keyword feature vector model (i.e., first model) and document set data such as a lexical feature vector as a function of document set ([0073] and [0081]); in other words, the second model is a function of the keyword feature vector model and the lexical feature vector which is further a function of teacher/documents data, such as the train sentence classifier 305 (fig. 3) for which the sentence feature vector is calculated as a function of the aforementioned first model and the document data corresponding with, e.g., the lexical feature vector ([0073], fig. 3)).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the model-based frequency analysis for term modeling of Chen with the term modeling based on frequency analysis of Ebaugh to have generate a first model by perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning, and generate a second model by performing machine-learning using the teacher data and the first model. The combination would allow for, according to the motivation of Chen, learning for processing of electronic content such as a collection of documents, thereby allowing for more efficiently processing the meaning of a large number of documents by learning based on a 
	Furthermore, Chen teaches:
	acquire teacher data to be used in supervised learning (documents, such as documents for determining the frequency of documents that contain the word [0025], such as in learning [0087]), and plurality of document data (data of a document including words, from which a frequency for a word may be determined, based on the plurality of words of the respective document (i.e., plurality of document data) [0025]),
	extract a word based on the teacher data and the plurality of document data (based on the document set and individual document, identify words, such that the word extraction based on the identification may be used to generate modeling (e.g., weight calculation based on word frequency analysis [0025])),
	perform a determine of first document data among the plurality of document data in accordance with a first feature value and a second feature value, the first feature value being decided in accordance with a frequency of appearance of the word in the teacher data (among the documents as a frequency of the documents for which the term appears, creating a document frequency metric, the teacher data being a given term resides [0025]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (term frequency in each document (i.e., document data) [0025]).

generate a second model by performing machine-learning of the teacher data for the first model.
	Yet, in a related art, Morgana discloses of the document data, identify all frequently occurring keywords of the document based on the frequency analysis based on the first model (i.e., relative frequencies of document versus corpus), thus rendering an aggregated second model which aggregates learned keywords into an aggregation [0034]; in other words, learning of the document (e.g., teacher data) a model using an aggregation of keyword model, for the keywords determined of the first model (i.e., frequency comparison analysis). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the first and second data analysis for rendering a first and second models of Morgana with the word analysis of Ebaugh in view of Chen to have generating a second model by performing machine-learning of the teacher data for the first model. The combination would allow for, according to the motivation of Morgana, improving data processing of documents such as related to words or keywords and extraction [0001] such as by performing respective frequency analyses to determine not only meanings of words with respect to respective data sets but also for determining models for performing analysis on words, such as in determining keywords and phrases that represent a concept with respect to the document and reference document(s), such as based on frequency analyses ([0002] to [0006]).
	Furthermore, Morgana teaches or makes abundantly clear:
	acquire teacher data to be used in supervised learning (e.g., a document, such as a document for comparison against document data (e.g., document corpus) [0010]), and plurality of document data (e.g., document corpus data [0010]);
extract a word based on the teacher data and the plurality of document data (corresponding with the document corpus and the document, determine extracted keyword(s) for performance within an analysis [0010]);
	perform a determine of first document data among the plurality of document data in accordance with a first feature value and a second feature value, the first feature value being decided in accordance with a frequency of appearance of the word in the teacher data (frequency of word within a given document [0010]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (frequency of word across documents within corpus, such as appearance of word in each of the plurality of documents of the document corpus [0010]);
	generate a first model by perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (e.g., analysis of intra-document frequency and frequency confidence interval of the word within the corpus [0010], such as detdrmining a statistical confidence interval of the frequency in the document data against the frequency confidence interval of the words in the corpus [0027]);
	generate a second model by performing machine-learning of the teacher data for the first model (of the document data, identify all frequently occurring keywords of the document based on the frequency analysis based on the first model (i.e., relative frequencies of document versus corpus), thus rendering an aggregated second model which aggregates learned keywords into an aggregation [0034]; in other words, learning of the document (e.g., teacher data) a model using an aggregation of keyword model, for the keywords determined of the first model (i.e., frequency comparison analysis)).

Regarding claim 8, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 7, as explained above.


Regarding claim 9, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 7, as explained above.
Claim 9 recite similar limitations as claim 3 – see rejection rationale above. 

Regarding claim 10, Ebaugh in view of Chen in view of Morgana teaches the limitations of claims 7 and 9, as explained above.
Claim 10 recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 11, Ebaugh in view of Chen in view of Morgana teaches the limitations of claims 7 and 9, as explained above.
Claim 11 recites similar limitations as claim 5 – see rejection rationale above.

Regarding claim 12, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 7, as explained above.
Claim 12 recites similar limitations as claim 6 – see rejection rationale above.

Regarding claim 13, Ebaugh teaches a non-transitory computer-readable medium storing a machine learning program that causes a computer to execute a process (computer product and medium [0269]) comprising:
	Claim 13 recites similar limitations as claims 1 and 7 – see rejection rationale above.

Regarding claim 14, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 1, as above.
	Furthermore, Morgana teaches the machine learning method according to claim 1, wherein the characteristic information indicating meaning of words in sentences in the first document data (e.g., words determined to have a meaning of non-stop words [0027]) and relationship between the words (frequencies with respect to the other words in a given corpus [0027]). 



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebaugh in view of Chen in view of Morgana, as applied above, and in view of Ram (US 20090006391).
Regarding claim 4, Ebaugh in view of Chen in view of Morgana teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 3, wherein the selecting the word is selecting the word having the first feature value that is no less than a first threshold among the plurality of first feature values (using key words [0144]).
However, Ebaugh in view of Chen in view of Morgana fails to specifically teach that is no less than a first threshold.
Yet, in a related art, Ram discloses selecting words having a value above a threshold calculated from among word/keyword feature values [0010].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the identifying document content above a threshold of Ram with the categorizing documents based on textual content of Ebaugh in view of Chen in view of Morgana to have that is no less than a first threshold. The combination would allow for, according to the motivation of Ram, improving the efficiency and effectiveness of  determining information using documents for the 

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144